Citation Nr: 0319786	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a 30 percent evaluation, effective June 8, 
1955, for valvular heart disease, currently evaluated as 
noncompensably disabling, prior to June 15, 1999, and 10 
percent disabling, prior to October 22, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June to November 1943.

In a November 1944 rating decision, the RO granted service 
connection for a disease of the heart and assigned a 10 
percent rating, effective November 13, 1943.  In May 1949, 
the RO reduced the rating for this condition to zero percent, 
effective July 5, 1949, and in June 1955, the RO severed 
service connection for the disability.  

In September 1998, the RO sought to reopen a claim of service 
connection for heart disease, and his application granted by 
the Board in July 2001; in that same decision, the Board 
remanded the matter in light of the veteran's unadjudicated 
claim that the RO's June 1955 severance of service connection 
was clearly and unmistakably erroneous.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that determined that its June 1955 
rating decision that severed service connection for valvular 
heart disease was clearly and unmistakably erroneous and 
restored the noncompensable rating for this condition, 
effective May 5, 1949; the RO also assigned a 10 percent 
rating, effective, June 15, 1999, and a 30 percent rating, 
effective October 22, 2000.  The veteran perfected a timely 
challenge to the noncompensable and ten percent evaluations, 
asserting that the 30 percent rating should be effective in 
June 1955.

On his May 2002 Substantive Appeal, the veteran requested the 
opportunity to testify at a Board hearing in Washington, DC.  
In light of the veteran's request, in a June 2003 letter, the 
Board asked the veteran to clarify whether still wished to 
testify at a hearing in Washington, DC.  The veteran 
responded in July 2003 that he was unable, "both medically 
and physically," to travel to Washington, DC, to testify at 
a Board hearing, but requested that his representative, The 
American Legion, present his case to the Board.  In this 
regard, the Board notes that that service organization has 
submitted a February 2003 Informal Hearing Presentation in 
support of the veteran's claim.  

38 C.F.R. § 20.700(b) (2002) provides that the purpose of a 
hearing is to receive argument and testimony relevant and 
material to the appellate issue.  The regulation further 
states that a hearing contemplates that the appellant and any 
other witnesses will be present, and that a hearing will not 
normally be scheduled solely for the purpose of receiving 
argument by a representative, which should instead be 
submitted in the form of a written brief.  In light of the 
foregoing, including The American Legion's submission of an 
Informal Hearing Presentation in February 2003, the Board 
concludes that the veteran's request for a Board hearing has 
been withdrawn.


REMAND

The veteran reported in a January 1992 statement that he was 
receiving treatment for his heart condition at the VA 
outpatient clinic in Greenville, South Carolina.  He has also 
identified several private examiners who have recently 
treated him for this condition.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the RO must obtain these treatment 
records, as well as any those of all private examiners, 
because they likely contain the results of diagnostic studies 
and other findings and conclusions that might be 
determinative in the disposition of this claim.  In light of 
the above, and pursuant to VA's duty to notify and to assist 
the veteran in the development of a claim, VA must associate 
any outstanding records of the veteran's treatment for this 
condition, dated since June 1955.  Accordingly, the veteran's 
perfected appeal challenging the effective date of the 
current 30 percent evaluation must be remanded.

In addition, the criteria for evaluating cardiovascular 
disorders, including valvular heart disease, were revised, 
effective January 12, 1998.  62 Fed. Reg. 65219 (1997).  In 
the January 2002 rating action, however, which determined 
that a June 1955 rating decision contained clear and 
unmistakable error and thus restored service connection 
effective June 8, 1955, the RO evaluated the veteran's 
valvular heart disease under the current, or revised, 
criteria only.  In addition, the veteran was not provided the 
former criteria for rating this condition, in effect prior to 
January 12, 1998.  As such, on remand, the RO should advise 
the veteran of the criteria contained in former Diagnostic 
Code 7000, as well as that contained in any other applicable 
diagnostic code.  

The Board notes that this is significant because when the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002), however, can be no earlier than the 
effective date of that change.  As such, on remand, the RO 
must evaluate the veteran's valvular heart disease under both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Further, in his May 2002 Notice of Disagreement (NOD), in 
addition to challenging the effective date of the current 30 
percent evaluation, the veteran asserted, "I further 
disagree with your 30 percent [service connection] rating!  
My heart disease is much worse that a 30 percent rating!"  
Thereafter, in his May 2002 Substantive Appeal, the veteran 
stated that he sought a 50 percent evaluation for this 
condition.  As such, in addition to challenging the effective 
date of the current 30 percent rating for his valvular heart 
disease, the veteran has also contested whether the current 
evaluation should be increased.  The Board accepts the 
veteran's May 2002 statements as an NOD with the current 
evaluation pursuant to 38 C.F.R. § 20.201 (2002); however, 
the RO has not issued him a Statement of the Case (SOC) with 
respect to this claim.  Under these circumstances, the Board 
must remand this issue to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran 
with a copy of the criteria contained in 
the applicable former diagnostic codes 
for evaluating his service-connected 
valvular heart disease, to specifically 
include former Diagnostic Code 7000.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since June 1955 for valvular 
heart disease.  This should specifically 
include any records of the veteran's 
treatment at the Greenville, South 
Carolina, VA Medical Center; Dr. Garrison 
G. Watts, Jr., or any other examiner at 
Cardiology Consultants in Spartanburg, 
South Carolina; and Drs. F. Michael 
Eickman and Kristen P. Nawabi, as well as 
any other examiner at Spartanburg 
Regional Medical Center in Spartanburg, 
South Carolina.  The aid of the veteran 
in securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature and extent 
of the veteran's service-connected 
valvular heart disease.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
report of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints, and if 
possible, the examiner should discuss the 
nature, extent and severity of the 
veteran's valvular heart disease since 
June 1955.  

In the examination report, the examiner 
must address whether the veteran's 
valvular heart disease is productive of 
any of the following, and if so, indicate 
the onset or period during which these 
manifestations are or were present:  (1) 
a diastolic murmur with characteristic 
EKG manifestations or a definitely 
enlarged heart; (2) severe dyspnea on 
exertion; (3) elevation of systolic 
pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; (4) 
whether more than light manual labor was 
precluded; (5) dyspnea on slight 
exertion; (6) rales, pretibial pitting at 
the end of the day, or other definite 
signs of the beginning of congestive 
heart failure; and (7) whether more than 
sedentary employment is precluded.

The examiner should must also indicate 
the level of metabolic equivalent (MET) 
that the veteran is capable of, and 
comment on whether there is associated 
dyspnea, fatigue, angina, dizziness or 
syncope, as well as whether he has left 
ventricular dysfunction and state the 
ejection fraction.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  The RO must issue the veteran an SOC 
with respect to his claim seeking, 
effective October 22, 2000, a rating in 
excess of the 30 percent for his valvular 
heart disease, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim seeking a 30 percent 
evaluation, effective June 1955, for his 
valvular heart disease.  In doing so, the 
RO should consider claim under both the 
former and revised criteria for 
evaluating cardiovascular disabilities.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


